[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]            MEMORANDUM OF DECISION RE DEFENDANT'S MOTION FOR CLARIFICATION (126)
The defendant moves the Court to clarify its order indicating one of the following:
1. Is the defendant to pay her own health insurance?
  2. Is the plaintiff responsible in any way to maintain the defendant's health insurance?
  3. Is the plaintiff under an obligation to forward any COBRA information to the defendant?
  4. Is the plaintiff permitted to terminate the defendant's health insurance when he terminates his employment?
In response the decision of the Court made no order regarding health insurance. The Court believes that if the COBRA law is examined the parties will find that the employer of the plaintiff is obliged to notify the defendant of her COBRA rights.
The Court scheduled a hearing on this motion for January 27, 2003. Both attorneys appeared in court and agreed the court could take the motion on the papers. The defendant's motion is granted but the relief sought is denied.
                               SO ORDERED.
Harrigan, J.T.R. CT Page 1472